Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	In independent claim 1, the recitation of “a support member coupled to the magnet; a thermo-responsive polymer member coupled to each end of the support member at a proximal end, the thermo-responsive polymer member configured to articulate when heated, wherein the thermo-responsive polymer members configured to receive light from a microrobot structured light system and convert the received light into heat” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, the claim and its dependent claims are allowable. The closest reference is a submitted reference “Towards Independent Control of Multiple Magnetic Mobile Microrobots’” in the parent application, SN 16/034,401, now cited in the attached PTO-892, that discloses a microrobot system comprising microrobots having electrical coils, magnet, but not the thermo-responsive polymer member coupled to each of the support member at a proximal end noted above. It would not have been obvious to modify the reference to come up with the claimed invention without impermissible hindsight reconstruction.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/10/2022